            Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE



United States of America

       v.                                                Civ. 17-cv-640-JL
                                                         Opinion No. 2021 DNH 085P
Annette B. DeMauro



                               MEMORANDUM ORDER
       Annette B. DeMauro has moved to amend the verdict1 and judgment against her in

this case under Fed. R. Civ. P. 59(e). After a two-day bench trial and post-trial briefing,

the court found that the United States had proven by a preponderance of the evidence that
DeMauro’s failure to timely report the existence of nearly $ 3 million she had hidden

away in foreign banks during the 2007, 2008, and 2009 calendar years was willful, as that

term is generally construed in the civil context, and was thus subject to enhanced

penalties under applicable law. See 31 U.S.C. § 5314 and 31 C.F.R. § 1010.350. The

court also found that the United States had not proven by clear and convincing evidence

that DeMauro’s failure to timely file tax returns during that period evinced the specific

fraudulent intent to evade tax, as required for the assessment of separate, enhanced

penalties for late tax filings. See 26 U.S.C. § 6651.

       In the instant motion, DeMauro challenges the first aspect of the court’s verdict
under the guise that the court’s conclusion—that she willfully failed to timely file Foreign

Bank and Accounting Reports (“FBARs”)—was clearly erroneous. At best, her

arguments amount to mere disagreement with how the court judged each witness’s

1
  See August 28, 2020 Memorandum Order and Verdict After Bench Trial (doc. no. 48) at 35
(“Aug. 28, 2020 Mem. Order and Verdict”).
         Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 2 of 19




credibility and weighed the evidence of record—evidence which DeMauro never
objected to (or sought to limit under Federal Rule of Evidence 105) at any point prior to

the court’s verdict. These arguments do not meet the exacting standard for granting

Rule 59 relief. Nor do they persuade the court that it materially misapprehended the law
or facts of this case, or erred in weighing how the totality of the evidence affected the

ultimate question of DeMauro’s intent. Accordingly, the court denies DeMauro’s motion.

       Background
       The court has provided a thorough account of this case’s background in its

August 28, 2020 Memorandum Order and Verdict. The following draws from that

Order’s findings, restating the facts most pertinent to the instant motion.

A.     Annette DeMauro’s foreign accounts and failure to file tax returns
       Annette DeMauro is an 83-year old resident of Rye Beach, New Hampshire, who

up until 2002, never filed a tax return or financial disclosure for herself or her family. In

2000—the same year she finalized a contested divorce—DeMauro opened a numbered

bank account with UBS AG—a bank based in Switzerland—to protect her divorce

proceeds from her vengeful ex-husband. Under the divorce decree, the court awarded

DeMauro a $35 million cash judgment, as well as several properties across the east coast
of the United States. DeMauro’s ex-husband never paid the cash judgment, prompting

DeMauro to sell some of the properties awarded to her to cover her personal expenses

and considerable litigation bills.

       In 2001, DeMauro sold a property in Florida for approximately $7 million, earning

about $3.5 million in net sale proceeds after paying approximately $2.5 million in

property taxes and legal fees and remitting nearly $1.0 million to the IRS in anticipation
of her 2001 federal income tax liability. The following year, DeMauro’s counsel retained


                                              2
          Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 3 of 19




certified public accountant Ronald Ouellet to prepare a tax return reporting the sale of the
property for DeMauro and claiming a refund for an overpayment of tax. This was the

first tax return filed by DeMauro. That same year, DeMauro instructed her counsel to

transfer the proceeds from the real estate sale to her UBS account in Switzerland rather
than to her domestic bank account at USAA Bank.

       From 2002 to 2013, DeMauro’s foreign bank accounts (first at UBS and then at

two other banks) accumulated considerable interest annually. As interest accrued,

DeMauro regularly transferred portions of her foreign savings to her domestic account at

USAA, most times through the client account at her divorce attorney’s law firm.

Notably, DeMauro neither paid taxes on interest income earned from these accounts nor
reported the existence of these accounts to federal authorities until investigated by the

IRS. In fact, DeMauro filed no timely tax returns after 2001 and no timely FBARs

whatsoever until investigated.2 DeMauro testified at trial that it was her “understanding
. . . that whatever [she] received from the - - [her] divorce decree was [hers] and [hers]

alone and that went for anything that [she] had received and it was nontaxable.”3

DeMauro further asserted that she reached this conclusion without consulting any of the

attorneys or other professionals she had historically relied on for advice throughout her

nine-year-long contested divorce proceeding, despite having paid taxes on gains




2
 The record shows that Ouellet prepared a draft tax return for 2005 after the sale of another
divorce property, but this return was never filed.
3
 Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 3-4 (quoting Feb. 18, 2020 AM Tr. (doc.
no. 34) at 110:1-7) (internal quotation marks omitted).



                                                3
            Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 4 of 19




associated with her sale of real property and having prepared a draft tax return identifying
interest income earned from her domestic bank accounts.4

       In 2006, DeMauro’s account manager at UBS took a position with a competing

bank, Zürcher Kantonalbank, also located in Switzerland, prompting DeMauro to transfer
her account holdings, nearly $3.2 million at the time, to a new, numbered bank account

with Zürcher Kantonalbank. Then, in 2009, she moved her money to Oberbank, located

in the Czech Republic, after her account manager had told her that the Swiss government

was making Americans close their Swiss bank accounts. DeMauro never inquired as to

why the Swiss government purportedly took this action. When opening her Oberbank

account, DeMauro listed her Rye Beach home address but did not use her own name.
Instead, she listed her distant Czech relatives—Ivo Strunc and Eva Struncova—as the

account owners. Eventually, she visited the Czech Republic and opened additional

accounts in her own name before completely liquidating the remainder of her Zürcher
accounts.

       From 2009 to 2013, DeMauro made several transfers from her foreign bank

accounts to her domestic account at USAA Bank using her attorney’s client account as an

intermediary. Occasionally, she made direct transfers to her USAA account. She also

made withdrawals by making checks out to Ivo Strunc, on one occasion, in the amount of

nearly $540,000. Around 2010, the IRS commenced an investigation related to
DeMauro’s income tax liabilities. Between 2012 and 2013, she completely liquidated her

foreign accounts by transferring the remaining money—by then over $1.3 million—to her




4
  See Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 29-30 (citing Feb. 18, 2020 PM Tr.
(doc. no. 37) at 80:21-84:7); DeMauro’s 2005 Draft Return (Trial Ex. 8).



                                              4
          Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 5 of 19




account at USAA Bank. She also retained counsel to defend her against the IRS’s (and
Treasury’s) investigation.

       In December 2015, the Secretary of the Treasury made an assessment against

DeMauro under 31 U.S.C. § 5321 in the amount of $824,087 for willfully failing to
timely submit an FBAR for the 2007, 2008, and 2009 calendar years. For the 2005

through 2008 calendar years, the IRS also assessed enhanced penalties against DeMauro

under 26 U.S.C. § 6651(f) for her allegedly fraudulent failure to timely file tax returns by

the due date for each return for each respective year.

B.     Bench trial and verdict
       On February 18 and 19, 2020, the court conducted a civil bench trial in which five
witnesses testified. During this trial, all but one of the exhibits provided by the parties

were admitted into evidence without objection.5 At the close of evidence, the parties

jointly requested leave to file post-trial proposed findings of fact and rulings of law. The

court granted the request and adjourned the proceeding without making findings as to the

parties’ claims.

       On August 28, 2020, the court, having reviewed the parties’ post-trial filings,

entered its verdict and accompanying memorandum, finding that DeMauro had willfully

failed to timely file FBARs for the 2007, 2008, and 2009 calendar years. In reaching this

conclusion, the court found that:



5
 At the end of DeMauro’s examination, the United States moved to admit a final exhibit,
DeMauro’s deposition testimony (Exhibit 63), into evidence. DeMauro’s counsel objected on the
basis that the United States had more than ample opportunity to question DeMauro. The court
acknowledged defense counsel’s argument that the evidence was not necessary but overruled the
objection as it did not go to admissibility. See Aug. 28, 2020 Mem. Order and Verdict (doc. no.
48) at 15.



                                              5
            Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 6 of 19




          DeMauro acted with willful blindness by taking “deliberate” or “conscious
          effort to avoid learning about [FBAR] reporting requirements,” including
          her purported failure to seek advice from tax professionals or attorneys
          despite (1) her past practice of relying on such professionals to handle her
          affairs, (2) her admission that she knew her foreign accounts were accruing
          interest, (3) her payment of taxes on interest earned from her domestic
          savings accounts, (4) her payment of taxes on residential assets she
          acquired through her divorce decree, and (5) her representation to UBS that
          she had sought unspecified tax advice for her account[;]

          [And] even if DeMauro was not willfully blind, she acted recklessly
          because she “(1) clearly ought to have known that (2) there was a grave risk
          that” she was not meeting her . . . filing requirements for her foreign
          accounts and “(3) . . . was in a position to find out for certain very easily.” 6

The court therefore sustained the FBAR penalties and interest assessed by the Treasury,
totaling over $1 million for those three years.

          The court, however, found in favor of DeMauro on her counterclaim regarding the

enhanced penalties assessed by the IRS under 26 U.S.C. § 6651(f) for her failure to
timely file returns for the 2005, 2006, 2007, and 2008 tax years, as it was a closer

question on the evidence of record as to whether DeMauro did so with a specific intent to

defraud. Judgment was entered on this verdict on September 18, 2020.7

          Applicable legal standard
          Under Federal Rule of Civil Procedure 59(e), a party may seek to have the court

alter or amend a judgment. To prevail on such a motion, the moving party “must
establish a clear error of law or point to newly discovered evidence of sufficient

consequence to make a difference.” Theidon v. Harvard Univ., 948 F.3d 477, 508 (1st

Cir. 2020) (internal citation omitted); Franchina v. City of Providence, 881 F.3d 32, 56


6
    Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 30-31 (internal citations omitted).
7
    Judgment (doc. no. 50).



                                                  6
                Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 7 of 19




(1st Cir. 2018); see also Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 7 (1st Cir. 2005)
(listing, in dicta, “manifest injustice” as another grounds for granting a Rule 59 motion).

Rule 59(e) relief, however, is “an extraordinary remedy” that courts grant “sparingly.”

See Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930 (1st Cir. 2014) (quoting Glob.
Naps, Inc. v. Verizon New England, Inc., 489 F.3d 13, 25 (1st Cir. 2007)). “Unless the

court has misapprehended some material fact or point of law, such a motion is normally

not a promising vehicle for revisiting a party’s case and rearguing theories previously

advanced and rejected.” Palmer v. Champion Mortg., 465 F.3d 24, 30 (1st Cir. 2006).

Nor does it “provide a vehicle for a party to undo its own procedural failures” or to

“advance new arguments that could or should have been presented to the district court
prior to judgment.” Marks 3 Zet-Ernst Marks GmBh & Co. KG v. Presstek, Inc., 455

F.3d 7, 15–16 (1st Cir. 2006).

           Analysis
           DeMauro seeks to modify the verdict and judgment against her as to her willful

failure to timely file FBARs on two grounds. First, she contends that the court, in

concluding she acted willfully, “improperly conflated income reporting and FBAR filing,

and attributed to [her]—a clearly unsophisticated party—awareness she did not possess.”8

Additionally, she argues that the court failed to give sufficient weight to her “utter lack of

relevant knowledge and experience, and her justifiable reliance on her professionals,
primarily Ouellet.”9 The court addresses each argument’s shortcomings in turn. Neither

persuade the court that its verdict resulted from any clear error of law or fact.



8
    DeMauro’s Mot. to Amend Court Verdict (doc. no. 51) at 6.
9
    Id. at 6.



                                                7
             Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 8 of 19




A.        Conflation of income-reporting and FBAR-reporting requirements
          DeMauro contends that the court, in assessing whether her failure to timely-file

FBARs was willful, improperly conflated her obligation to report income with her

obligation to file FBARs and, in doing so, “inappropriately grafted recklessness with
respect to income reporting onto FBAR filing.”10 To support this argument, DeMauro

cherry-picks language from the Memorandum Order and Verdict referring to this case and

the two claims at issue (failure to timely file FBARs and failure to timely file tax returns)

under the general subject-matter moniker of “tax.”11 Her argument, however,

misunderstands (and at times, mischaracterizes) the verdict and judgment against her.

Further, it fails to appreciate the extent to which evidence establishing her willful failure
to timely file tax returns was also probative of her FBAR culpability.

          Throughout the Memorandum Order and Verdict, the court thoroughly recounted

and evaluated the evidence adduced in these proceedings to prove or disprove that
DeMauro willfully violated the FBAR reporting requirements. At trial, the United States

presented significant testimonial and documentary evidence establishing the substantial

steps DeMauro took to conceal the existence of her foreign account transactions from

third parties—from pseudonymously opening multiple foreign bank accounts, to

periodically writing checks to distant relatives and transferring money through her

attorney to disguise the domestication of her foreign assets. Additionally, the United

10
     Id. at 10.
11
   See Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 1 (generally describing this matter
as “a civil tax case”); id. at 18 (referring to DeMauro’s FBAR and income reports collectively as
“required tax forms”). DeMauro also claims that the court erroneously “describe[d] FBARs as
being required to be filed ‘with the IRS.’” DeMauro’s Mot. to Amend (doc. no. 51) at 10. While
under today’s regulations FBARs are filed with the Treasury, at the times relevant to this action,
the applicable regulations required that DeMauro file FBARs with the IRS Commissioner. See
31 C.F.R. § 103.24 (effective from 1987 to 2011); Aug. 28, 2020 Mem. Order and Verdict (doc.
no. 48) at 18 (describing the Bank Secrecy Act’s restructuring of the FBAR filing regulations).



                                                8
            Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 9 of 19




States showed that DeMauro failed to inform her accountant, Ouellet, about the
substantial interest income she earned from her foreign accounts for the purposes of

preparing federal tax returns. Though the court found that several instances of

DeMauro’s conduct, when viewed in isolation, could “plausibly be interpreted as lacking
criminal culpability,” it noted that a factfinder could also reasonably interpret DeMauro’s

actions as attempts to conceal the existence or nature of her assets from federal

authorities.12

          On the unobjected-to evidentiary record before it, the court did not conclude, as

DeMauro suggests, that her failure to timely file FBARs was willful “based solely on the

actions pertaining to [her] income reporting obligations.”13 To the contrary, no singular
action taken by DeMauro was dispositive on this issue. The court found that DeMauro

had acted willfully after considering the totality of DeMauro’s questionable conduct over

the course of several years. This included, but was not limited to, the steps DeMauro
took to hide the existence of her foreign accounts, as well as her deliberate decision to

avoid seeking any legal or professional advice regarding the substantial proceeds from

her divorce, and the requirements for saving those funds in foreign accounts, despite her

history of relying on such professionals to handle her legal and financial affairs.14 Under



12
     Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 25.
13
     DeMauro’s Mot. to Amend (doc. no. 51) at 12 (emphasis added by DeMauro).
14
   See Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 24-31. Additionally, the court
made its determination as to DeMauro’s state of mind after assessing each witness’s credibility.
In particular, it noted that DeMauro’s stated explanations for not seeking professional advice
from her certified professional accountant, her divorce attorneys, or any other professional about
her obligations for her foreign account were “neither objectively reasonable nor subjectively
credible.” Id. at 29. Nor were they consistent with other evidence in the record showing that
DeMauro was aware, to some degree, that she had a reporting obligations for her foreign
accounts. As such, the court found that her representations about her conduct in its entirety, not


                                                 9
            Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 10 of 19




the government’s theory of the case, had DeMauro “properly and timely filed her income
tax returns” for the 2007, 2008, and 2009 calendar years, or in her specific circumstances,

sought professional aid to file income tax returns for those years, she likely “would have

been alerted to the FBAR filing requirements, as the Schedule Bs attached to the 2007,
2008, and 2009 returns each asked her to identify the countries in which she might have

had foreign accounts, and directed her to the FBAR reporting requirements for those

accounts.”15 DeMauro, however, failed to timely file any tax returns for these years,

despite earning substantial income from her foreign accounts—income she knew, or

reasonably should have surmised, was taxable, given her prior tax returns reporting

income derived from her domestic bank accounts and other proceeds from her divorce.16
          Neither the court’s findings of fact nor its conclusions of law as to this issue

conflated DeMauro’s obligation to timely file an FBAR for the 2007, 2008, and 2009

calendar years with her separate obligation to properly report her income. In its
accompanying memorandum, the court recognized from the very beginning that the two

obligations exist independently, and that a person may have an FBAR filing obligation

without an obligation to file a tax return. For example, in the Memorandum Order and

Verdict’s “Applicable Legal Standard”, the court clearly denoted that while tax-filing


just her decision to avoid professional guidance, “undercut her credibility as to her culpable
mental state.” Id.
15
     United States’s Obj. to Mot. to Amend (doc. no. 52) at 11.
16
   See Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 26 (noting that DeMauro’s 2005
draft tax return reflected the interest income she had earned form her domestic bank accounts),
id. at 30 (noting how DeMauro conceded that she knew, or at least became aware at some point,
that her representatives paid $1 million dollars of estimated tax on her behalf when the Florida
home she gained from her divorce was sold), id. (summarizing DeMauro’s UBS account notes,
which recorded that she had told her UBS client manager that she had “declared the account on
taxes”).



                                                  10
            Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 11 of 19




requirements and penalties arise under Chapter 26 of the U.S. Code—the Internal
Revenue Code—FBAR-filing requirements and penalties arise under Chapter 31—“the

U.S. Money and Finance Code.”17 It also recognized that the FBAR statute requires any

person “having a financial interest . . . over a foreign financial account . . . to report such
relationship,” with no additional requirement that the person also have earned income

from a foreign financial account.18

           In DeMauro’s view, the distinction between these two regimes “supports the

notion that evidence as to [her] awareness of or recklessness with respect to her income

reporting obligations is not indicative of her awareness of or recklessness with respect to

her FBAR filing obligations.”19 She contends that, had she provided Ouellet with
information about the amount of interest income associated with her UBS account in

2005, “an FBAR would still have not been filed” given Ouellet’s lack of familiarity with

the FBAR requirement.20 She further asserts that, under the court’s analysis, in this
scenario, a willfulness penalty would not have been appropriate, even though the facts

“pertain[ing] to [her] FBAR non-filing would have remained precisely the same.”21 The

court disagrees.

           To start with the obvious, DeMauro’s argument rests on pure speculation about

how Ouellet might have reacted in a counterfactual scenario in which DeMauro had in

fact provided him with full details about her foreign accounts. The record contains no

17
     Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 16-17.
18
     Id. at 18.
19
     DeMauro’s Mot. to Amend (doc. no. 51) at 11-12 (emphasis by DeMauro).
20
     Id. at 12.
21
     Id.



                                                11
         Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 12 of 19




persuasive evidence showing what Ouellet might have done with that information, what
he might have learned by reporting that information in DeMauro’s tax forms, or whether

that information might have prompted Ouellet to perform further diligence regarding

DeMauro’s obligations for her foreign accounts. Her argument also fails to account for
the time period at the center of the United States’s FBAR claims. In this case, the United

States sought penalties for DeMauro’s willful failure to timely file FBARs for the 2007,

2008, and 2009 calendar years (not 2005). For each of those years, the Schedule Bs that

would have been attached to DeMauro’s tax returns, had she timely filed returns, would

have asked DeMauro to identify the countries in which she had foreign accounts and

would have directed her (or the tax professional of her choice) to the FBAR reporting
requirements for those accounts. DeMauro, however, did not seek tax or financial advice

from Ouellet or any other professional for those years until after the IRS began its

investigation.
       In addition to myopically focusing on what-might-have-been, DeMauro’s

conflation argument fails to acknowledge how, under the Federal Rules of Evidence,

evidence documenting her willful failure to timely file tax returns—admitted without

objection or limitation—could be considered to evaluate other facts of consequence in

this case, including whether her failure to timely file FBARs was willful, whether her

failure to timely file FBARs was part of a common plan to hide her substantial assets
from tax authorities, and the extent to which her testimony regarding her lack of

knowledge or intent was credible. See Correa v. Hosp. San Francisco, 69 F.3d 1184,

1191 (1st Cir. 1995); Fed. R. Evid. 401 (relevance); 402 (general admissibility of relevant
evidence); 404(b) (Evidence of any other crime, wrong, or act, may “be admissible for

another purpose, such as proving motive, opportunity, intent, preparation, plan,



                                            12
         Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 13 of 19




knowledge, . . . absence of mistake, or lack of accident.”). With one exception—the
transcript of her deposition testimony—DeMauro never objected to the admission of any

evidence on the grounds of relevance, undue prejudice, or any other evidentiary doctrine,

either at trial or in a motion filed at any time before the verdict issued. See Fed. R. Evid.
403. Nor did she request that the court limit itself from considering evidence of her

willful failure to timely file tax returns in evaluating whether her failure to timely file

FBARs was also willful. See Fed. R. Evid. 105. Accordingly, such evidence was

admitted, not only without objection, but also without limitation, and could be considered

by the court for any proper purpose in this case. See Correa, 69 F.3d at 1191.

       Consideration of DeMauro’s income reporting obligations as evidence of her
willful failure to timely file FBARs is also logically sound, reasonable, and appropriate.

See, e.g., Norman v. United States, 942 F.3d 1111, 1115 (Fed. Cir. 2019) (affirming

willfulness finding where income tax return falsely indicated that the taxpayer had no
interest in any foreign bank account); United States v. Ott, 441 F. Supp. 3d 521, 529 (E.D.

Mich. 2020) (imputing constructive knowledge of FBAR requirement to taxpayer from

his signed tax returns, despite his representation that he never actually read them); United

States v. Bernstein, 486 F. Supp. 3d 639, 648 (E.D.N.Y. 2020) (finding that taxpayer’s

failure to file FBAR was willful based, in part, on the taxpayer’s improper completion of

Schedule B on his income tax return). DeMauro’s attempts to distinguish her specific
circumstances from applicable precedent—all cases where a defendant’s income-

reporting failures were used as evidence of FBAR willfulness—are similarly unavailing,

given how differently DeMauro and this court view the facts. This Order highlights
several of those differences, see Part III.B, infra, including the court’s opinion that

DeMauro was in fact capable of orchestrating a complex scheme to hide her assets (from



                                              13
           Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 14 of 19




both her ex-husband and federal authorities) through the use of pseudonymous foreign
accounts (with multiple banks in two different countries), withheld paper

correspondence,22 concealed money transfers,23 and other unorthodox behavior24 over the

course of several years with minimal outside guidance, despite her self-described “lack or
relevant knowledge and experience” in tax and financial matters.25 Accordingly,

DeMauro has identified no clear error in law or fact in the court’s consideration of her

willful failure to timely file tax returns that would justify altering or amending the

judgment entered.

B.       Weight and credibility determinations
         In addition to accusing the court of improper conflation, DeMauro devotes much
of her motion to rehearsing the trial record, and the inferences that could be drawn from

that record, in a light that is more favorable to her defense. In particular, she asserts that

the court failed to give sufficient weight to her “utter lack of relevant knowledge and

experience” and her reliance on her certified public accountant, Ouellet. Her quarrel with

the court’s weighing of the evidence and assessment of credibility, however, does not

entitle her to the extraordinary remedy of Rule 59(e) relief.




22
  See, e.g., Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 4-6 (discussing numbered
accounts at UBS); id. at 8 (numbered account at Zürcher), id. at 9 (Oberbank accounts created
under the names of her distant relatives, Ivo Strunc and Eva Struncova).
23
  See id. at 10 (discussing how DeMauro transferred funds from her foreign accounts to her
domestic bank through her attorney’s client account).
24
  See id. (discussing how DeMauro issued large checks to Ivo, who then brought the money to
the United States).
25
     See DeMauro’s Mot. to Amend (doc. no. 51) at 4.



                                               14
          Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 15 of 19




       As stressed by the First Circuit Court of Appeals, “[u]nless the court has
misapprehended some material fact or point of law,” a motion to amend a judgment is

“not a promising vehicle for revisiting a party’s case and rearguing theories previously

advanced and rejected.” Palmer, 465 F.3d at 30. Nor is it a promising vehicle to
challenge the court’s weighing of the defendant’s testimony against other evidence of

record, particularly, where, as is the case here, the defendant overstates the court’s

original factual findings as to her actions and her credibility.26 Though DeMauro

maintains that she told Ouellet “on at least two occasions that she had a foreign bank

account,” it was well within the court’s province as factfinder during the bench trial to

disbelieve portions of DeMauro’s testimony regarding her communications with Ouellet
while believing her testimony as to other matters,27 see United States v. Femia, No.

CRIM. A. 86-322-Z, 1994 WL 601926, at *2 (D. Mass. Oct. 20, 1994), aff’d, 57 F.3d 43

26
   For example, DeMauro asserts that the court found that “Ouellet knew of [her] foreign account
around 2002 and knew that the amount of money [she] had in Switzerland was ‘significant.’”
DeMauro’s Mot. to Amend (doc. no. 51) at 3 (citing Aug. 28, 2020 Mem. Order and Verdict (doc.
no. 48) at 7). This is not accurate. The court merely found that Ouellet testified to that effect. It
did not accept that testimony as true. Nor did it find Ouellet’s testimony to be credible and
reliable on all fronts. This was not the only instance where DeMauro loosely represented the
court’s findings. DeMauro erroneously asserts that the court found that “Ouellet was unaware of
the FBAR filing obligation through at least 2005,” id., when, in fact, the court simply stated that
Ouellet “testified that he had no understanding as to the specific FBAR requirement in 2001 up
through at least 2005.” Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 7. Additionally,
she claims that the court found she “had no knowledge of her tax filing obligations and went so
far as to describe [her] as ‘clueless’ about tax matters.” DeMauro’s Mot. to Amend (doc. no. 51)
at 4. The court made no such finding in its decision; rather, it simply summarized DeMauro’s
closing argument, in which she argued she had demonstrated that she was “clueless” about her
reporting obligations. Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 33.
27
  For example, the court partially believed DeMauro’s representation that she took steps to
conceal her foreign account transactions to protect her money from her aggressively vengeful ex-
husband. Though the United States maintained that DeMauro took these steps to mislead
authorities, the court noted that the evidence showed “she plausibly did so, at least in part, . . . to
hide her assets and the paper trail for her accounts from her ex-husband.” Aug. 28, 2020 Mem.
Order and Verdict (doc. no. 48) at 24.



                                                  15
            Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 16 of 19




(1st Cir. 1995) (noting that a factfinder “may believe some portions of a witness’s
testimony and disbelieve others”), especially where, as was the case here, the record was

quite lacking as to the sufficiency of DeMauro’s communications and “repeated

disclosures” to Ouellet.28
           DeMauro’s focus on Ouellet’s lack of familiarity with the FBAR filing

requirement similarly fails to persuade the court that DeMauro acted reasonably.29 In her

motion, DeMauro contends that Ouellet’s failure to inform her of “her FBAR filing

obligation—or even let her know she might have such an obligation”—was “akin” to

advice that she, as an uneducated layperson was entitled to rely on, given her capabilities

(as well as the capabilities of most other taxpayers).30 She also asserts that, by informing
Ouellet about her foreign accounts and expecting guidance as to any resulting

obligations, she acted with “ordinary business care and prudence.”31

           Naked reliance on the services of “a professional tax advisor or an appraiser,”
however, “does not necessarily demonstrate” ordinary business care and prudence. Cf.

United States v. Ott, No. 18-CV-12174, 2019 WL 3714491, at *2 (E.D. Mich. Aug. 7,

2019) (internal citations omitted) (discussing the standard for “reasonable cause” under

28
   See DeMauro’s Mot. to Amend (doc. no. 51) at 14-15 (characterizing her one to two
disclosures to Ouellet on unspecified dates as “repeated”). For similar reasons, the court gave
less-than-full weight to DeMauro’s 2005 draft return, given that the incompleteness of the record
as to that draft’s creation, including what information DeMauro contemporaneously provided to
Ouellet and why the draft return was never signed and filed with the IRS.
29
  At trial, Ouellet testified that he was not aware of the FBAR reporting requirement when he
prepared tax returns for DeMauro in 2001 and 2005 and went so far as to “concede[] in an
embarrassingly credibility-enhancing manner that he first became aware of the FBAR form in
2014.” See Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 28 (citing Feb. 18, 2020 PM
Tr. (doc. no. 37) at 40:16-18).
30
     DeMauro’s Mot. to Amend (doc. no. 51) at 8-9.
31
     Id.



                                                16
         Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 17 of 19




the advisor-reliance defense, an affirmative defense to FBAR reporting penalties).
“Rather, the taxpayer must show that, under all the circumstances,” he or she reasonably

relied on tax advice and did so “in good faith,” for example, by providing the tax

professional with “full details” and then relying upon that professional’s fully-informed
advice. Id. DeMauro, by comparison, failed to present evidence persuasively showing

that she fully informed Ouellet, or any of her advisors for that matter, about the interest

income she knew she was earning from her foreign accounts—interest income that she

knew, or at the very least should have been aware, incurred tax obligations.32 Nor did a

preponderance of the evidence show that she relied on professional advice with respect to

her foreign accounts in good faith. To the contrary, DeMauro conceded in her testimony
that she never asked Ouellet, her divorce attorneys, or any other professional about tax or

reporting obligations for her foreign accounts, and instead relied “on her own

interpretation of her divorce decree” to unreasonably conclude “she owed no taxes on
anything received from her divorce.”33 Additionally, her UBS account records noted that

in 2005, she falsely told her UBS client manager that she had “declared the account on

taxes” and “clarified this with her tax lawyer.”34 The court thus found that her conduct

was reckless, not prudent or of ordinary business care.


32
  See Aug. 28, 2020 Mem. Order and Verdict (doc. no. 48) at 30 (discussing the 1099-INT tax
forms provided to DeMauro from her domestic banks documenting her tax liability for interest
income earned from her domestic bank accounts).
33
   Id. at 28-29 (citing Feb. 18, 2020 PM Tr. (doc. no. 37) at 76:1-77:20; 81:3-9). The court found
this explanation was “neither objectively reasonable nor subjectively credible” in light of the
evidence of record. Id.
34
  Id. at 30 (quoting UBS Bank Records (Trial Ex. 7) at 2). In her motion, DeMauro argues for
the first time that her statements, as reflected in her UBS account documents, should not have
been given any weight, as they were memorialized by a UBS representative who might “have an
incentive to create a false record.” DeMauro’s Mot. to Amend (doc. no. 51) at 3 n.1. If
DeMauro thought it improper for the court to consider the UBS account documents or give them


                                               17
           Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 18 of 19




         Simply put, the court did not, as DeMauro suggests, “disregard” the evidence
“supporting non-willfulness” or rely “on non-credible evidence.”35 To the contrary, it

thoroughly considered the competent evidence supporting willfulness, as well as non-

willfulness, and found the latter, consisting mostly of DeMauro’s testimony, “wanting.”

Palmer, 465 F.3d at 30.

C.       Technical correction that does not affect the court’s verdict and judgment
         Despite the discussion above, the court agrees with DeMauro in one regard: In the

August 28, 2020 Memorandum Order and Verdict, the court at times bluntly referred to

the Foreign Bank and Financial Account Reporting (“FBAR”) requirement as a “tax”

requirement, despite recognizing in other parts that the obligation more precisely arose
under the Money and Finance Code. Accordingly, to prevent any possible confusion

about the basis of the court’s verdict and judgment, the court shall issue

contemporaneously with this Order a technical correction to the August 28, 2020

Memorandum Order and Verdict clarifying that the FBAR filing requirement sounds not


any weight, she should have filed a motion in limine or, at the very least, objected to the
evidence’s introduction under Federal Rules 401 and 402 (relevance), Rule 403 (undue
prejudice), or any other rule of evidence or evidentiary doctrine. Cf. Correa, 69 F.3d at 1191
(“Evidence admitted without limitation can be used by the jury on any issue in the case.” (citing
United States v. Castro-Lara, 970 F.2d 976, 981 (1st Cir. 1992))). At the very least, she could
have argued the purported weakness of this evidence at trial, instead of waiting until after the
trial was over and the court rendered a verdict. Her experienced counsel took no such steps and
failed to address this detrimental evidence at any point before the court issued judgment. As
such, the evidence was admitted without limitation, and the court was free to make reasonable
determinations as to its weight and credibility. Moreover, DeMauro waived her right to seek the
functional exclusion of her memorialized statements in a post-judgment motion and cannot now
use such a motion to raise arguments that could have been presented prior to judgment. See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990). Nevertheless, even if she were correct
about the UBS records’ reliability (the court is not persuaded), there is still ample evidence to
support the judgment against her, with or without consideration of these disputed statements.
35
     DeMauro’s Reply (doc. no. 53) at 3.



                                               18
           Case 1:17-cv-00640-JL Document 56 Filed 05/18/21 Page 19 of 19




in tax, but in the Money and Finance Code. None of these technical corrections are
intended to affect the substance of the court’s willfulness finding.

         Conclusion
         In sum, DeMauro has identified no clear error of law in the court’s analysis and
has failed to persuade the court, in this post-trial, post-verdict procedural posture, that it

misapprehended or misevaluated any fact that was material to its conclusion that

DeMauro failed to timely file FBARs willfully. As such, her motion36 to amend the

judgment against her is denied.


         SO ORDERED.



                                            Joseph N. Laplante
                                            United States District Judge

Dated: May 18, 2021

cc:      Gerard J. Levins, Esq.
         Rosario M.F. Rizzo, Esq.
         Kurt S. Olson, Esq.
         Thomas P. Cole, Esq.
         Angela R. Foster, Esq.




36
     Doc. no. 51.



                                              19
